Exhibit 10.4

 

Restricted Stock Agreement

Granted Under 2005 Stock Incentive Plan

 

AGREEMENT made this      day of                     , [2005], between Boston
Communications Group, Inc., a Massachusetts corporation (the “Company”), and
                                 (the “Participant”).

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

Purchase of Shares.

 

The Company shall issue and sell to the Participant, and the Participant shall
purchase from the Company, subject to the terms and conditions set forth in this
Agreement and in the Company’s 2005 Stock Incentive Plan (the “Plan”),
[            ] shares (the “Shares”) of common stock, $0.01 par value, of the
Company (“Common Stock”), at a purchase price of $.01 per share. The aggregate
purchase price for the Shares shall be paid by the Participant by check payable
to the order of the Company or such other method as may be acceptable to the
Company. Upon receipt by the Company of payment for the Shares, the Company
shall issue to the Participant one or more certificates in the name of the
Participant for that number of Shares purchased by the Participant. The
Participant agrees that the Shares shall be subject to the purchase options set
forth in Section 2 of this Agreement and the restrictions on transfer set forth
in Section 4 of this Agreement.

 

Purchase Option.

 

In the event that the Participant ceases to be employed by the Company for any
reason or no reason, with or without cause, prior to [Date XX, 20XX], the
Company shall have the right and option (the “Purchase Option”) to purchase from
the Participant, for a sum of $0.01 per share (the “Option Price”), some or all
of the Unvested Shares (as defined below).

 

“Unvested Shares” means the total number of Shares multiplied by the Applicable
Percentage at the time the Purchase Option becomes exercisable by the Company.
The “Applicable Percentage” shall be (i) XX% during the 12-month period ending
[Date XX, 20XX], (ii) XX percent (XX %) during the twelve month period
commencing [Date XX, 20XX] and ending [Date XX, 20XX], (iii) XX percent (XX%)
during the twelve month period commencing [Date XX, 20XX] and ending [Date XX,
20XX], and (iv) zero on or after [Date XX, 20XX].

 

For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company and service to the Company
as an advisor, consultant or member of the Board of Directors of the Company.

 

- 56 -



--------------------------------------------------------------------------------

Exercise of Purchase Option and Closing.

 

The Company may exercise the Purchase Option by delivering or mailing to the
Participant (or his estate), within 90 days after the termination of the
employment of the Participant with the Company, a written notice of exercise of
the Purchase Option. Such notice shall specify the number of Shares to be
purchased. If and to the extent the Purchase Option is not so exercised by the
giving of such a notice within such 90-day period, the Purchase Option shall
automatically expire and terminate effective upon the expiration of such 90-day
period.

 

Within 10 days after delivery to the Participant of the Company’s notice of the
exercise of the Purchase Option pursuant to subsection (a) above, the
Participant (or his estate) shall, pursuant to the provisions of the Joint
Escrow Instructions referred to in Section 5 below, tender to the Company at its
principal offices the certificate or certificates representing the Shares which
the Company has elected to purchase in accordance with the terms of this
Agreement, duly endorsed in blank or with duly endorsed stock powers attached
thereto, all in form suitable for the transfer of such Shares to the Company.
Promptly following its receipt of such certificate or certificates, the Company
shall pay to the Participant the aggregate Option Price for such Shares
(provided that any delay in making such payment shall not invalidate the
Company’s exercise of the Purchase Option with respect to such Shares).

 

After the time at which any Shares are required to be delivered to the Company
for transfer to the Company pursuant to subsection (b) above, the Company shall
not pay any dividend to the Participant on account of such Shares or permit the
Participant to exercise any of the privileges or rights of a stockholder with
respect to such Shares, but shall, in so far as permitted by law, treat the
Company as the owner of such Shares.

 

The Option Price may be payable, at the option of the Company, in cancellation
of all or a portion of any outstanding indebtedness of the Participant to the
Company or in cash (by check) or both.

 

The Company shall not purchase any fraction of a Share upon exercise of the
Purchase Option, and any fraction of a Share resulting from a computation made
pursuant to Section 2 of this Agreement shall be rounded to the nearest whole
Share (with any one-half Share being rounded upward).

 

The Company may assign its Purchase Option to one or more persons or entities.

 

Restrictions on Transfer.

 

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, that are subject to the Purchase Option,
except that the Participant may transfer such Shares (i) to or for the benefit
of any spouse, children, parents, uncles, aunts, siblings, grandchildren and any
other relatives approved by the Board of Directors (collectively, “Approved
Relatives”) or to a trust established solely for the benefit of the Participant
and/or Approved Relatives, provided that such Shares shall remain subject to
this Agreement (including without limitation the restrictions on transfer set
forth in this Section 4, and the Purchase Option) and such permitted transferee
shall, as a condition to such transfer, deliver to the Company a written
instrument confirming that such transferee shall be bound by all of the terms
and conditions of this Agreement or (ii) as part of the sale of all or
substantially all of the shares of capital stock of the Company (including
pursuant to a merger or consolidation), provided that, in accordance with the
Plan, the securities or other property received by the Participant in connection
with such transaction shall remain subject to this Agreement.

 

Escrow.

 

The Participant agrees that Unvested Shares shall be held in escrow until such
time as they shall become vested pursuant to Section 2(a) of this Agreement, and
that certificates representing Shares shall not be released to the Participant
until such time as the Secretary of the Company shall have authorized their
release in an instruction letter to the Company’s Transfer Agent. The
Participant shall simultaneously herewith, execute a stock assignment duly
endorsed in blank, in the form attached to this Agreement as Exhibit A. The
Participant acknowledges that it shall have the right to withdraw from escrow
only those Shares as to which the Purchase Option has expired. Upon any purchase
by the Company of Shares pursuant to this Agreement, the Secretary of the
Company shall give the Participant a written notice specifying the purchase
price for the Shares and the time for the closing of such transaction at the
principal office of the Company. The Participant hereby irrevocably authorizes
and directs the Secretary of the Company to close such transaction in accordance
with the terms of said notice. The Secretary is further hereby authorized, at
the Closing, (i) to date the stock assignment form or forms necessary for the
transfer of the Shares, (ii) to fill in on such form or forms the number of
Shares being transferred, and (iii) to deliver same, together with the
certificate or certificates evidencing the Shares to be transferred, to the
Company against the simultaneous delivery to the Participant of the purchase
price for the Shares being purchased pursuant to this Agreement. Subject to the
terms of this Agreement, the Participant shall exercise all rights and
privileges of a stockholder of the Company while the Shares are held in escrow.

 

- 57 -



--------------------------------------------------------------------------------

Restrictive Legends.

 

All certificates representing Shares shall have affixed thereto legends in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:

 

“The shares of stock represented by this certificate are subject to restrictions
on transfer and an option to purchase set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”

 

Provisions of the Plan.

 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 

As provided in the Plan, upon the occurrence of a Reorganization Event (as
defined in the Plan), the repurchase and other rights of the Company hereunder
shall inure to the benefit of the Company’s successor and shall apply to the
cash, securities or other property which the Shares were converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Shares under this Agreement. If, in
connection with a Reorganization Event, a portion of the cash, securities and/or
other property received upon the conversion or exchange of the Shares is to be
placed into escrow to secure indemnification or similar obligations, the mix
between the vested and unvested portion of such cash, securities and/or other
property that is placed into escrow shall be the same as the mix between the
vested and unvested portion of such cash, securities and/or other property that
is not subject to escrow.

 

Withholding Taxes; Section 83(b) Election.

 

The Participant acknowledges and agrees that the Company has the right to deduct
from payments of any kind otherwise due to the Participant any federal, state or
local taxes of any kind required by law to be withheld with respect to the
purchase of the Shares by the Participant or the lapse of the Purchase Option.

 

The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. The Participant understands that it may be beneficial in many
circumstances to elect to be taxed at the time the Shares are purchased rather
than when and as the Company’s Purchase Option expires by filing an election
under Section 83(b) of the Code with the I.R.S. within 30 days from the date of
purchase.

 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE PARTICIPANT’S BEHALF.

 

- 58 -



--------------------------------------------------------------------------------

Miscellaneous.

 

No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company (not through the act of being
hired or purchasing shares hereunder). The Participant further acknowledges and
agrees that the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
engagement as an employee or consultant for the vesting period, for any period,
or at all.

 

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

Waiver. Any provision for the benefit of the Company contained in this Agreement
may be waived, either generally or in any particular instance, by the Board of
Directors of the Company.

 

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Company and the Participant and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.

 

Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 9(e).

 

Pronouns. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.

 

Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties, and supersedes all prior agreements and understandings,
relating to the subject matter of this Agreement.

 

Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

 

Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts without
regard to any applicable conflicts of laws.

 

Participant’s Acknowledgments. The Participant acknowledges that he or she: (i)
has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; (iv) is fully aware of
the legal and binding effect of this Agreement; and (v) understands that the law
firm of Wilmer Cutler Pickering Hale and Dorr LLP, is acting as counsel to the
Company in connection with the transactions contemplated by the Agreement, and
is not acting as counsel for the Participant.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Boston Communications Group, Inc. By:  

 

--------------------------------------------------------------------------------

Print Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

Participant

 

--------------------------------------------------------------------------------

(Signature)

 

--------------------------------------------------------------------------------

Print Name of Participant Date Signed:  

 

--------------------------------------------------------------------------------

 

- 59 -



--------------------------------------------------------------------------------

Exhibit A

 

(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)

 

FOR VALUE RECEIVED, I hereby sell, assign and transfer unto Boston
Communications Group, Inc., (            ) shares of Common Stock, $0.01 par
value per share, of Boston Communications Group, Inc. (the “Corporation”)
standing in my name on the books of the Corporation represented by
Certificate(s) Number              herewith, and do hereby irrevocably
constitute and appoint Equiserve, Inc. attorney to transfer the said stock on
the books of the Corporation with full power of substitution in the premises.

 

Dated:                     

 

 

--------------------------------------------------------------------------------

(Signature)

 

--------------------------------------------------------------------------------

(Print Name)

 

IN THE PRESENCE OF:

 

--------------------------------------------------------------------------------

(Witness Signature)

 

 